Citation Nr: 0834123	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-03 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Mountain Home, Tennessee


THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) medical healthcare 
system.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel










INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Mountain Home, Tennessee, which denied the veteran's 
enrollment in the VA medical healthcare system.

It is noted that the veteran requested that his case be 
advanced on the docket based on his attaining 75 years of 
age.  Because his claim his being adjudicated by this 
decision, his motion for advancement is moot, and the Board 
will therefore not delay adjudication of his claim in order 
to rule on the motion.


FINDINGS OF FACT

1.  The veteran is in priority category group 8, for purposes 
of enrollment in the VA medical health care system.  

2.  The veteran's application for enrollment in the VA 
medical healthcare system was received after January 17, 
2003.


CONCLUSION OF LAW

The criteria for basic eligibility requirements for 
enrollment in, and access to, VA medical care benefits are 
not met. 38 U.S.C.A. §§ 1705, 1706 (West 2002); 38 C.F.R. § 
17.36 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In this case, 
because the law, and not the evidence, is dispositive of the 
appeal, the VCAA is not applicable.  Mason v. Principi, 16 
Vet. App. 129 (2002).

II.  Analysis

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system. 38 U.S.C.A. § 1710 
(West 2002); 38 C.F.R. § 17.36(a) (2006).  A veteran may 
apply to be enrolled in the VA healthcare system at any time.  
To be enrolled, a veteran must submit a Form 10-10EZ to a VA 
medical facility.  38 C.F.R. § 17.36(d)(1).

Upon receiving a completed VA Form 10-10EZ, the appropriate 
VA personnel will accept a veteran as an enrollee after 
determining if the veteran is in a priority category that is 
eligible for enrollment.  If a veteran is not found to be in 
a priority category that is eligible for enrollment, VA will 
notify the veteran that he or she is not eligible for 
enrollment. 38 C.F.R. § 17.36(d)(2).

The Secretary determines which categories of veterans are 
eligible to be enrolled. There are 8 possible categories for 
which a veteran may qualify. 38 C.F.R. § 17.36(b); see also 
38 U.S.C.A. § 1705.  The order of priority of enrollment for 
VA healthcare benefits is as follows:

Category (1) is for veterans who have a singular or combined 
rating of 50 percent or more based on one or more service 
connected disabilities or unemployability.

Category (2) is for veterans who have a singular or combined 
rating of 30 or 40 percent based on one or more service 
connected disabilities.

Category (3) is for veterans who are former prisoners of war; 
for veterans awarded the Purple Heart; for veterans with a 
single or combined rating of 10 percent or 20 percent based 
on one or more service connected disabilities; for veterans 
who were discharged or released from active military service 
for a disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 
U.S.C.A. § 1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 1151, but 
only to the extent that such veterans' continuing eligibility 
for health care is provided for in the judgment or settlement 
described in 38 U.S.C.A. § 1151; for veterans whose 
entitlement to disability compensation is suspended because 
of the receipt of military retired pay; and for veterans 
receiving compensation at the 10 percent rating level due to 
multiple noncompensable service connected disabilities that 
clearly interfere with normal employability.

Category (4) is for veterans who receive increased pension 
based on their need for regular aid and attendance or by 
reason of being permanently housebound and other veterans who 
are determined to be catastrophically disabled by the Chief 
of Staff (or equivalent medical official) at the VA facility 
where they were examined.

Category (5) is for veterans not covered by Categories (1) 
through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).

Category (6) is for veterans of the Mexican border period or 
of World War I; for veterans solely seeking care for a 
disorder associated with exposure to a toxic substance or 
radiation, for a disorder associated with service in the 
Southwest Asia theater of operations during the Gulf War, or 
for any illness associated with service in combat in a war 
after the Gulf War or during a period of hostility after 
November 11, 1998; and for veterans with 0 percent service 
connected disabilities who are nevertheless compensated, 
including veterans receiving compensation for inactive 
tuberculosis.

Category (7) is for veterans who agree to pay the United 
States the applicable co-payment determined under 38 U.S.C.A. 
§ 1710(f) and 1710(g) if their income for the previous year 
constitutes "low income" under the geographical income 
limits established by the Department of Housing and Urban 
Development (HUD) for the fiscal year that ended on September 
30 of the previous calendar year.  See 42 U.S.C.A. § 
1437a(b)(2).

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only if 
they agree to pay to the United States the applicable co- 
payment determined under 38 U.S.C.A. § 1710(f) and 1710(g).

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran is placed in the highest priority category or 
categories for which he or she qualifies. A veteran is placed 
in only one priority category, except that a veteran placed 
in priority category 6 based on a specified disorder or 
illness is also placed in priority category 7 or priority 
category 8, as applicable, if the veteran has previously 
agreed to pay the applicable co-payment for all matters not 
covered by priority category 6.  38 C.F.R. § 17.36(d)(3).

Most importantly in this case, as of January 17, 2003, VA 
will not enroll in the VA healthcare system those veterans 
who fall in priority category 8 and who either were not in an 
enrolled status on January 17, 2003, or who requested 
disenrollment after that date.  38 U.S.C.A. §§ 1710, 1721; 38 
C.F.R. § 17.36(c)(2); 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).

The veteran indicated on his September 2004 Form 10-10EZ that 
he did not have any service connected disabilities, was not a 
prisoner of war, was not receiving a VA pension, and was not 
exposed to toxins in the Gulf War, agent orange, or 
radiation.  His DD-214 fails to show that he was awarded the 
Purple Heart medal.  There is no evidence that the veteran is 
in receipt of benefits under 38 U.S.C.A. § 1151, is receiving 
compensation at the 10 percent rating level due to multiple 
noncompensable service connected disabilities, or has been 
determined to be catastrophically disabled.  Thus, he does 
not meet the eligibility criteria for priority groups 1 
through 4. 38 C.F.R. § 17.36(b)(1)-(4).

The veteran has not been shown to be unable to defray the 
expenses of necessary care under 38 U.S.C.A. § 1722(a).  
Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of Title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in 38 U.S.C.A. § 1722(b).  See 38 
U.S.C.A. §§ 1503, 1522, 1722.

The record does not show that the veteran has been approved 
under Title XIX of the Social Security Act, and he 
specifically denied that he was in receipt of a VA pension.  
Regarding the third eligibility criteria for priority group 
5, the income threshold is updated annually.  However, on his 
Form 10-10EZ, the veteran declined to provide his financial 
information.  As such, there is no evidence that the veteran 
falls below the income threshold.  Accordingly, the evidence 
fails to show that the veteran meets the eligibility criteria 
for priority group 5.

The veteran did not serve during the Mexican border period, 
World War I, the Gulf War, or after November 11, 1998, nor is 
he seeking care for a disorder associated with exposure to a 
toxic substance or radiation.  In addition, the record does 
not demonstrate that he has noncompensable service connected 
disabilities but is nevertheless receiving compensation.  
Therefore, he does not meet the eligibility criteria for 
priority group 6.  38 C.F.R. § 17.36(b)(6).

In his September 2004 Form 10-10EZ, the veteran indicated 
that he would be willing to pay the applicable co-payment if 
it was determined that his household income (combined income 
and net worth) exceeded established thresholds.  However, the 
veteran has declined to provide his financial information 
(despite being advised that VA might be required to consider 
his household financial situation to determine his 
eligibility for enrollment), so it is not possible to 
determine whether his income for the previous year 
constituted "low income" under the geographical income 
limits established by the Department of Housing and Urban 
Development (HUD).  As such, the evidence does not show that 
the veteran meets the eligibility criteria for priority group 
7. 38 C.F.R. § 17.36(b)(7).

Therefore, the veteran is in priority group 8.  Because he 
applied for enrollment after January 17, 2003, he is not 
eligible for enrollment.  38 C.F.R. § 17.36 (c)(2).

In his notice of disagreement and substantive appeal, the 
veteran argued that prior to January 2003 he had attempted to 
get his records from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, which he apparently wanted 
before filing his claim for eligibility for VA healthcare.  
The veteran reported that there was a delay in obtaining his 
records; and, as such, he never filed his claim.  While the 
Board is sympathetic to his circumstances, the Board is bound 
by the statutes and regulations governing entitlement to VA 
benefits.  38 U.S.C.A. § 7104(c).  Congress made the 
determination that veteran's whose claims were received after 
January 17, 2003 and were assigned to Priority Group 8 would 
not be enrolled.  No discretion was provided.  As such, 
regardless of the personal circumstances involved in the 
veteran's not filing his claim, the fact remains that his 
claim was received after the cutoff date.  Additionally, 
while there may have been a delay in obtaining his service 
records, there was no requirement that the veteran submit 
these documents as part of his application.  In a case such 
as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim must be 
denied because of the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Here, the 
veteran's claim was received after January 17, 2003 and he 
was correctly assigned to Priority Group 8.  Therefore, 
enrollment in the VA medical healthcare system is denied.

ORDER

Entitlement to basic eligibility for enrollment in the VA 
medical healthcare system is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


